DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/20201 has been entered.
Response to Amendment and Arguments
Applicant’s amendment to Claims 1 and 29 have not overcome the 35 U.S.C. 103 rejection previously set forth in the Final Office Action mailed October 26th, 2020. The 35 U.S.C. 103 rejection is not withdrawn. The response to Applicant arguments are continued below.
Applicant's arguments filed 01/26/20201 regarding the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. Regarding the argument that Banet ‘031, ‘757, and ‘220 each fail to teach or suggest the use of an elongated securement member extending from the sensing portion and configured to position the sensing portion against the sternal portion of the patient’s chest for measurements made by the sensor, the Examiner respectfully disagrees. The Examiner notes that Banet ‘031 teaches the claimed elongated securement member, see the 103 rejection below, as well as Banet ‘757 (see section [0110] of Banet ‘757).
.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 16-29 are rejected under 35 U.S.C. 103 as being unpatentable over Banet ‘031 (US 2014/0236031) in view of Banet ‘757 (US 2014/0128757), and further in view of Banet ‘220 (US 2008/0114220).
Regarding claims 1 and 29, Banet ‘031 teaches a sensor for simultaneously measuring from a patient a systolic blood pressure (SYS), and a pulse oximetry (SpO2) (Abstract), the sensor worn entirely on the user’s chest (Fig. 12, element 30) comprising:
a sensing portion having a flexible housing configured to be worn on the user's chest (Silicone Rubber Film: [0018]); 
an elongated securement member extending from the sensing portion and configured to position the sensing portion against the sternal portion of the patient’s chest (Fig. 2, elements 38, 34A, 34B, 75B, and 75C) for measurements made by the sensor ([0059]; [0062]); 
at least one pair of electrode contact points disposed on a bottom surface of the flexible housing, with each pair of electrode contact points comprising a current-injecting electrode contact point and a voltage-sensing electrode contact point (Fig. 3, elements 31A-31C and 41A-41C); 
an analog electrocardiogram (ECG) circuit contained entirely within the flexible housing and in electrical contact with said at least one pair of electrode contact points, the ECG circuit configured to generate an analog ECG waveform based on sensed voltage ([0016]); 
an analog impedance circuit contained entirely within the flexible housing and in electrical contact with said at least one pair of electrode contact points, the impedance circuit being configured to generate an analog impedance waveform based on sensed voltage ([0016]); 

a digital processing system contained entirely within the housing and comprising a microprocessor and an analog-to-digital converter, the digital processing system being configured to: 1) digitize the analog EEG waveform to generate a digital ECG waveform, 2) digitize the analog impedance waveform to generate a digital impedance waveform, 3) digitize the analog red-PPG waveform to generate a digital red-PPG waveform, and 4) digitize the analog infrared-PPG waveform to generate a digital infrared-PPG waveform ([0025]); 
a blood pressure-monitoring system contained entirely within the flexible housing and configured to collectively process the digital impedance and digital ECG waveforms to determine 1) a first time point from the digital ECG waveform, 2) a second time point from the digital impedance waveform, 3) a pulse transit time (PTT) from the temporal difference between the first and second time points, and 4) from the PTT a value of SYS ([0077]-[0079]); 
a SpO2-monitoring system contained entirely within the flexible housing and configured to determine a value of SpO2 from alternating and static components of the digital red-PPG waveform and digital infrared-PPG waveform ([0064]). 

Banet '757 teaches a system comprising a sternum-worn sensor (Fig. 2, element 60) comprising electrodes for monitoring ECG and impedance ([0036]) combined with analog and digital processing circuitry ([0036]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Banet '031 to incorporate the digital processing circuitry as well as the ECG and impedance circuits into housings disposed on the user’s sternum as taught by Banet '757 in order to increase patient comfort and device portability by reducing the number circuitry housings that are attached to the user.
While Banet ‘031 teaches a sensing system disposed on the user's chest, the sensing system comprising a housing that encompasses a PPG sensing circuit (Fig. 10, element 75B; [0064]) attached to the user’s ear ([0067]), the PPG sensing circuit comprising a light source that generates radiation in both the red and infrared spectral ranges that separately irradiates a portion of the user’s skin ([0068]), and a  photodetector that detects the red light reflected from the user’s skin to  generate a first analog photoplethysmogram waveform (red-PPG), and to detect radiation in the infrared spectral range that reflects off the portion of the user’s skin to generate a second analog photoplethysmogram waveform (infrared-PPG)  ([0034]; [0034]), Banet ‘031 as modified fails to teach a system wherein the PPG sensor and sensing circuit are 
Banet ‘220 teaches a sensing system comprising a PPG sensor and an ECG sensor (Abstract), the system being configured to be worn on the user’s chest (Fig. 5A, element 10), the system being in two sections (Fig. 1, elements 21 and 36), the first section comprising two electrode contact points (Fig. 1, elements 3 and 4; [0035]), wherein the ECG and PPG sensing system are each disposed in the second housing, and are connectable to the user’s chest via the electrode contact points ([0035]; Fig. 3, element 42; [0037]), such that the PPG sensing system is disposed between the two electrode contact points of the ECG sensing system (Fig. 3, elements 40, 42, and 43), and the PPG sensing system is disposed on the bottom of the housing and is configured to irradiate a portion of the user’s chest ([0037]). Banet ‘220 further teaches that this system results in there being a reusable and disposable component of the system ([0012]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the wearable PPG and ECG sensing system of Banet ‘031 in view of Banet ‘757 be in the configuration such that the PPG sensing system is disposed between and connectable to the electrode contact points taught by Banet ‘220 in order to reuse the electrical components of the ECG and PPG measuring system. 
Regarding claim 11, Banet ‘031 further teaches a system wherein the second algorithm is configured to process the digital impedance waveform by extracting an amplitude of a derivatized value of the impedance waveform’s AC component, an amplitude of the impedance waveform’s DC component, and an estimated injection time ([0072]).
Regarding claim 13, Banet ‘031 further teaches a system wherein the flexible housing comprises two or more rigid housing segments that are connected to each other by means of one or more flexible connectors (Fig. 2, elements 32, 34A-B, and 38).
Regarding claim 14, Banet '031 further teaches a system wherein the ECG and impedance circuits and the digital processor are located on rigid circuit boards encased within the rigid housing segments ([0059]) and the ECG circuit, impedance circuit, and digital processor are interconnected via one or more flexible conductors located within the one or more flexible connectors ([0018]).
Regarding claim 15, Banet '031 further teaches a system wherein each of the one or more flexible connectors comprises a flexible circuit ([0018]).
Regarding claims 16-19, Banet ‘031 teaches a system comprising two housing segments (Fig. 2, elements 32 and 34) and a microprocessor disposed between the two housing segments (Fig. 9, elements 34A, 34B, 75B, 75C, and 36), and Banet ‘737 teaches that the sensing and processing systems may be disposed on the user’s sternum ([0036] of Banet ‘737), but fails to teach three separate housing segments comprising the microprocessor, ECG, and impedance circuits being disposed on the user’s sternum. 
Banet ‘220 a system for monitoring cardiac parameters of a patient using impedance and ECG sensors ([0006]; [0010]) disposed on the user’s sternum (Fig. 5A, element 10), and 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Banet ‘031 in view of Banet ‘757 and further in view of Banet ‘220 using the teachings of Banet ‘220 in order to acquire more accurate physiological signals.
Regarding claims 20-22, Banet '031 further teaches a system further comprising first and second pairs of electrode contact points, with 1) the first pair of electrode contact points including a first voltage-sensing electrode contact point and a first current-injecting electrode contact point that are both located in a first rigid housing segment arranged to contact a first side of the patient's chest (Fig. 3, elements 41A-41C); and 2) the second pair of electrode contact points including a second voltage-sensing electrode contact point and a second current-injecting electrode contact point that are both located in a second rigid housing segment arranged to contact a second side of the patient's chest that is laterally opposite to the first side of the patient’s chest (Fig. 3, elements 31A-31C).
Regarding claim 23, Banet ‘031 fails to teach a system wherein the ECG circuit and impedance circuit generate an ECG and impedance waveform using the same voltage sensed at the voltage-sensing electrode contact point.  
Banet '757 teaches a system wherein the ECG circuit and the impedance circuit comprise electronic components to generate the ECG waveform and the impedance waveform, respectively, using the same voltage sensed at the voltage sensing contact point ([0036]).

Regarding claim 24, Banet ‘031 fails to teach a system wherein the ECG circuit and impedance circuit generate an ECG and impedance waveform using the same voltage sensed at the voltage-sensing electrode contact point.  
Banet '757 further teaches a system comprising electronic components configured to generate the ECG waveform and the impedance waveform, respectively, using the same voltage sensed at the voltage-sensing electrode contact point, of each pair of electrode contact points, within each of the first and second rigid housing segments ([0036]; [0072]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Banet ‘031 in view of Banet ‘757 and further in view of Banet ‘220 with the teachings of Banet ‘220 in order to simplify the system by measuring several different physiological parameters using the same sensors.
Regarding claims 25 and 26, Banet ‘031 further teaches a sensor wherein the light source is configured to generate radiation in the red spectral range near 600 nm and in the infrared spectral range near 800 nm ([0022]).
Regarding claim 28, Banet ‘031 further teaches the formula used for determining SYS ([0078]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KINGSLEY whose telephone number is (571)272-8435.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793